     Case: 1:19-cv-03169 Document #: 19 Filed: 03/16/20 Page 1 of 1 PageID #:128

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Heidbreder Building Group, LLC
                                       Plaintiff,
v.                                                     Case No.: 1:19−cv−03169
                                                       Honorable Charles R. Norgle Sr.
D.H.F. Associates, Inc., et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 16, 2020:


        MINUTE entry before the Honorable Charles R. Norgle: Case dismissed pursuant
to Stipulation to Dismiss [18]. Civil case terminated. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
